—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated February 22, 1999, which, inter alia, granted that branch of the defendant’s motion which was for leave to reargue the plaintiff’s prior motion for pendente lite relief, and upon reargument, reduced the defendant’s obligation for the payment of temporary maintenance to the sum of $100 per week and for the payment of temporary child support to the sum of $200 per week.
Ordered that the order is affirmed insofar as appealed from, with costs.
We decline to disturb the pendente lite awards in this case. In light of the fact that the husband was ordered to pay all of *471the carrying charges on the marital residence as well as other expenses, the court providently exercised its discretion in reducing the amount of temporary maintenance and child support. Moreover, the proper remedy for perceived inequities in a temporary award is to proceed to a speedy trial, where the financial circumstances of the parties can be fully explored (see, Eckstein v Eckstein, 251 AD2d 537; Appold v Savaglio, 249 AD2d 347; Horowitz v Horowitz, 237 AD2d 490). Ritter, J. P., Joy, Goldstein and H. Miller, JJ., concur.